Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 3 and 5.
Claim 1 recites a cutting processing machine comprising: a processing unit configured to perform the cutting processing to the processing object by changing a position relative to the processing object; and a tool trace controller configured to control a tool trace that corresponds to the cutting tool and includes a noncircular shape based on the drive control signal, the tool trace forming a shape obtained by oscillating the laser beam in a noncircular oscillation pattern.
Claim 3 recites a cutting processing method comprising: generating the tool radius compensation information that includes the plurality of tool traces, positions formed with a surface to be processed that are switch reference positions of the plurality of tool traces, each control center point of the plurality of tool traces, and tool radius compensation values corresponding to a distance from the control center point to each position formed with the surface to be processed; generating the tool compensation control signal for switching the plurality of tool traces; and based on the tool radius compensation control signal, shifting the control center point by the tool radius compensation values, fixing the control center point, causing the positions formed with the surface to be processed of the plurality of tool traces to be matched, and switching the tool trace such that the tool compensation values of the plurality of tool traces have the same value.
Claim 5 recites a cutting processing machine comprising: a galvano scanner unit comprising scanning mirrors configured to control a tool trace that corresponds to the cutting tool and includes a noncircular shape based on the drive control signal, the tool trace forming a shape obtained by oscillating the laser beam in a noncircular oscillation pattern; and a processing unit comprising the galvano scanner unit and a focusing lens configured to perform the cutting processing to the processing object by changing a position relative to the processing object which the closest cited prior art of Hibiki (WO2017199410) and Hooper (US 2011/0298156) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/24/2022